t c summary opinion united_states tax_court suzanne moore bacon petitioner v commissioner of internal revenue respondent docket no 28012-09s filed date suzanne moore bacon pro_se jeremy d cameron for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated all subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure the sole issue for decision is whether petitioner received income in from cancellation of indebtedness coi we hold that she did not background all of the facts have been stipulated and they are so found at the time that the petition was filed petitioner resided in the state of florida northridge earthquake following the earthquake that occurred in northridge california in mid- date petitioner applied to the federal emergency management agency fema for disaster assistance funds to make repairs on a residence on mayall street in northridge at the time of her application she represented to fema that the mayall street property was her primary residence continued internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in late date petitioner received disaster assistance funds from fema totaling dollar_figure to repair earthquake damage sustained at the mayall street address fema subsequently determined that such property did not qualify as petitioner’s primary residence and that petitioner was therefore not eligible to receive assistance in date fema notified petitioner of its determination and sought to recoup the disaster assistance funds that petitioner had previously received petitioner did not dispute fema’s determination nor did she return any of the disaster assistance funds to fema fema’s efforts to recoup the disaster assistance funds between date and date fema sent petitioner eight letters and left four voicemail messages seeking to collect the amount due when petitioner did not make any payments during that period fema ultimately prepared a claims collection litigation report cclr in october1997 and referred petitioner’s account to the department of justice doj for judicial enforcement of its claims the cclr stated that petitioner’s default date was date and that the government’s claim would expire on date six years after the original default this was consistent with the statute limiting the time for the government to commence an action to recover the debt u s c sec discussed below the doj never commenced any suit or initiated any other action to recover the funds in date after petitioner’s account had remained dormant for over years fema mailed petitioner a form 1099-c cancellation of debt reporting discharge_of_indebtedness of dollar_figure for such amount represented the principal_amount initially distributed to petitioner in date plus the interest and penalties accrued through petitioner did not report any coi on her timely filed federal_income_tax return for notice_of_deficiency in date respondent determined a deficiency of dollar_figure for by increasing petitioner’s income by the amount reported on the aforementioned form 1099-c petitioner responded by filing a petition for redetermination with this court subsequently petitioner filed a petition with the bankruptcy court and proceedings in this court were stayed from date through date see u s c sec_362 the internal_revenue_service did not pursue a claim relating to the coi in the bankruptcy court cf sec_6871 discussion the court decides the issue in this case on the basis of the evidence and without regard to either the burden of production see sec_6201 del monico v commissioner tcmemo_2004_92 or the burden_of_proof see rule a 290_us_111 994_f2d_1542 11th cir aff’g tcmemo_1991_636 cf sec_7491 cancellation_of_indebtedness_income sec_61 generally defines gross_income as all income from whatever source derived sec_61 specifically provides that gross_income includes income from the discharge_of_indebtedness commonly referred to as cancellation of indebtedness or coi income see 531_us_206 284_us_1 coi generally produces income in an amount equal to the difference between the amount due on the obligation and the amount_paid for the discharge see 23_f3d_1032 6th cir aff’g tcmemo_1992_673 the rationale of this principle is that coi provides the debtor with an economic benefit that is equivalent to income united_states v kirby lumber co u s pincite see 216_f3d_537 6th cir aff’g tcmemo_1998_196 88_tc_435 see also sec_108 the question as to the year in which a taxpayer realizes coi income is one of fact to be determined on the basis of the evidence see 41_tc_44 callan court co v commissioner tcmemo_1965_261 a debt is deemed discharged and coi income is generated the moment it becomes clear that such debt will never be repaid cozzi v commissioner t c pincite determining when that moment occurs requires a practical assessment of the facts and circumstances id any ‘identifiable event’ which fixes the creditor’s loss with certainty may be taken into consideration id citing 274_us_398 kleber v commissioner tcmemo_2011_233 wl the court has acknowledged that it is often impossible to find only one event that clearly establishes the moment at which a debt is discharged such as pinpointing the moment when property has been abandoned see cozzi v commissioner t c pincite that is not the case here there exist a number of identifiable events any one of which could reasonably indicate that a debt has been discharged sec_1_6050p-1 and iv income_tax regs for example provides an exclusive list of eight identifiable events under which debt is discharged for information reporting purposes when one or more of these identifiable events has occurred the creditor must issue a form 1099-c reporting the existence of coi income accordingly we address the identifiable_event that informs our decision issuance of form 1099-c in date fema issued a form 1099-c reporting the cancellation in of indebtedness petitioner incurred in respondent contends that petitioner’s debt was discharged in because fema issued the form 1099-c for that year although the issuance of a form 1099-c by a creditor is indicative of the coi it is not dispositive of that matter kleber v commissioner wl at in the instant case it appears that the issuance of the form c in was in error because as discussed below petitioner’s debt was in fact discharged by operation of law some six years earlier on date u s c sec between date and date fema attempted to collect the debt from petitioner through administrative procedures on date fema referred the matter to the doj for judicial enforcement of its claims against petitioner according to the cclr that fema prepared to accompany the referral the period of limitations on petitioner’s debt would expire on date six years after the date of petitioner’s original default the six-year limitation period derives from u s c sec which provides in relevant part that every action for money damages brought by the united_states or an officer or agency thereof which is founded upon any contract express or implied in law or fact shall be barred unless the complaint is filed within six years after the right of action accrues as a general proposition the sovereign is not subject_to time limitations on its actions 549_us_84 304_us_126 however in enacting u s c sec congress bound the united_states to act promptly in protecting its financial interest and affirmatively barred actions not brought within the specified six-year period accordingly the expiration of the period of limitations on date extinguished the right of the united_states to collect the debt and extinguished the debt as a result sec_1_6050p-1 income_tax regs recognizes this situation as an identifiable_event that cancels indebtedness generates coi income and requires the issuance of a form 1099-c enumerated as the third of eight identifiable events giving rise to coi income subdivision i c provides although u s c sec a bars the government from filing a complaint greater than six years after the right of action accrues it does not prohibit the assertion of the obligation as a counterclaim in a suit brought against the united_states or by offset see u s c sec f 856_f2d_1165 8th cir however neither of these exceptions is applicable in the instant case c a cancellation or extinguishment of an indebtedness upon the expiration of the statute_of_limitations for collection of an indebtedness subject_to the limitations described in paragraph b ii of this section or upon the expiration of a statutory period for filing a claim or commencing a deficiency judgment proceeding emphasis added the court recognizes that in general the expiration of a period of limitations on collection of indebtedness does not extinguish an underlying debt obligation but simply provides an affirmative defense for the debtor in an action by the creditor miller trust v commissioner 76_tc_191 this is confirmed by sec_1_6050p-1 income_tax regs however the instant case deals with the second clause of the subdivision expiration of a statutory period for filing a claim sec_1_6050p-1 income_tax regs that clause is not so limited petitioner defaulted on her debt to fema in or around date fema curtailed its efforts to collect the debt administratively and referred the matter to the doj in the period of limitations for filing an action expired in date and the underlying debt was extinguished when the united_states became time barred from collection through judicial enforcement because the statutory period for filing an action had expired in there was no debt in existence when fema issued the form 1099-c regarding calendar_year and the form 1099-c appears to have been issued in error see id conclusion petitioner did not receive coi income from fema in accordingly decision will be entered for petitioner
